Citation Nr: 0844058	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right hand injury with scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946, August 1951 to August 1955, and September 1955 to 
December 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Tiger Team VA Special 
Processing Unit in Cleveland Ohio.  Jurisdiction of the claim 
remains with the Regional Office (RO) in Montgomery, Alabama.

In November 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted a statement from a physician along with a 
waiver of RO consideration.  The Board further notes that VA 
treatment records that reveal complaints of right thumb pain 
but no relevant objective findings, were submitted after the 
statement of the case.  As such, the records merely provide 
cumulative information.  Regardless, in light of the 
favorable determination below, the veteran is not prejudiced 
by the Board's consideration of the evidence in the first 
instance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The veteran's right hand injury manifests in pain and 
numbness in the right thumb area with some mild functional 
impairment of the right thumb.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
right hand injury with scar have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7805.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a November 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers.  The letter also advised the 
veteran what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
A September 2008 letter also informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The notice provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
letter also provided relevant rating criteria for evaluating 
his disability and also notified the veteran of the evidence 
needed to establish an effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, and hearing testimony.  

The Board acknowledges that the veteran was not provided with 
preadjudication notice which complies with the Court's 
decision in Vazquez-Flores, supra, and that the VCAA 
complying letter issued in September 2008 was not 
subsequently followed by a readjudication of the claim.  
However, the Board notes that the veteran described the 
impact of his disability on his daily life and his current 
symptomatology to the undersigned during his hearing.  
Moreover, he submitted medical evidence concerning his right 
hand disability following the September 2008 letter.  Thus, 
the veteran had actual knowledge of the evidence needed to 
substantiate the claim.  Further, in light of the favorable 
decision on this claim, the Board finds that the veteran is 
not prejudiced by any insufficiency in the timing or content 
of the notice.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881; see also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is service connected for a scar as residuals of a 
right hand injury, evaluated as noncompensable under 
Diagnostic Code 7805.  At the time of the original award of 
service connection, the medical evidence revealed a three 
inch vertical scar between the thumb and forefinger.  The 
veteran filed his current claim for an increased rating in 
July 2004.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion with an area or areas exceeding 6 square 
inches (39 sq. cm.) will be rated 10 percent.  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas of 
144 square inches (929 sq. cm.) or greater will be rated 
10 percent.  A superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7802.

Scars that are superficial or unstable will be rated as 
10 percent disabling.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Scars that are superficial and painful on examination 
will be rated as 10 percent disabling.  Scars that affect the 
motion of a body part will be rated on limitation of function 
of the affected part.  Diagnostic Codes 7803, 7804, 7805.

On the December 2004 VA examination, the veteran had a barely 
visible scar on the dorsum of his hand extending from the 
first metacarpophalangeal joint to the metacarpal joint.  The 
scar was nontender.  It was noted the veteran can flex his 
right thumb 20 degrees and his hand grip was otherwise 
normal.  Right hand x-ray did not show any significant 
degenerative changes.  The examiner diagnosed laceration of 
the right thumb with residual mild loss of function, 
inability to flex right thumb beyond 20 degrees, and nerve 
injury causing some numbness in the medial side of his thumb, 
and well healed, barely visible scar in the same area from 
the glass cut.  

Letters from the veteran's private physician, dated in 
January 2006 and November 2008 note that the veteran has 
symptoms of numbness and pain in his right thumb over the 
region of the laceration.  It was noted he had some atrophy 
as well as anesthesia which the examiner felt was 
traumatically induced focalized peripheral neuropathy.  VA 
treatment records also note complaints of pain in his right 
thumb.  

During his hearing, the undersigned observed the veteran 
being able to touch his fingers with his thumb, but not the 
center of his palm.  The veteran described the area of pain 
and numbness, and explained the functional difficulty he 
experiences, including spilling coffee and dropping things.  

The medical evidence establishes that the veteran's pain and 
numbness result in mild functional impairment in his right 
thumb.  In this regard, some limitation of the thumb was 
noted.  Pursuant to Diagnostic Code 7805, his disability can 
be rated based on limitation of function of the affected 
part.  

Diagnostic Code 5228 addresses limitation of motion of the 
thumb, with a 10 percent evaluation assigned for a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A gap of more than 
two inches warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a.  As noted above, the veteran is able to touch his 
thumb to his fingers; therefore the veteran does not strictly 
meet the requirements for a compensable evaluation under this 
Code.  

The Board also notes the veteran's complaints of numbness in 
the area of the laceration and has considered whether a 
rating pursuant to Diagnostic Codes 8515 or 8516 would be 
appropriate.  See 38 C.F.R. § 4.124a.  However, the veteran's 
sensory disturbance involves the thumb, and does not rise to 
the level of mild incomplete paralysis of the median or ulnar 
nerve to warrant a compensable evaluation under those 
Diagnostic Codes.  In this regard, incomplete paralysis of 
the median or ulnar nerve also involves multiple fingers and 
the wrist, and the veteran's disability impacts the thumb.

Nevertheless, the VA examiner noted the veteran's pain, 
numbness, and limited motion resulted in mild functional 
impairment, and his private physician noted some atrophy of 
the thumb.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).  In light of these 
factors, the Board will resolve all doubt in the veteran's 
favor, and assign a 10 percent evaluation due to the mild 
functional impairment caused by the veteran's pain and 
numbness.  See 38 C.F.R. § 4.3.


ORDER

Entitlement to a 10 percent evaluation for residuals of a 
right hand injury with scar is granted, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


